IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: INGRID L. VEGA, D/B/A               :   No. 352 WAL 2020
PROFESSIONAL INTERPRETERS OF               :
ERIE,                                      :
                                           :   Petition for Allowance of Appeal
                   Petitioner              :   from the Order of the
                                           :   Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF LABOR AND                    :
INDUSTRY, OFFICE OF                        :
UNEMPLOYMENT COMPENSATION TAX              :
SERVICES,                                  :
                                           :
                   Respondent


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.